﻿Allow me to congratulate Mr. Jan Kavan, and through
him the Czech Republic, on his well-deserved election
to preside over the work of this session of the General
Assembly. Allow me also to congratulate Switzerland
on its recent admission to membership of the United
Nations and to congratulate the Republic of Timor-
Leste on its imminent admission.
Fifty-eight years ago, the founders of the
Organization undertook to promote social progress and
better standards of life in larger freedom.
Unquestionably, the main purpose of the United
Nations is the promotion of justice and well-being for
all. We must reaffirm that commitment today. We must
dedicate ourselves to building a more just, free,
harmonious and happy society. We must indeed draw
the maximum advantage from the benefits of joint
action and cooperation in order to create a world of
mutual advantage. As stated in the Millennium
Declaration, we have a collective responsibility to
uphold the principles of human dignity and equality at
the global level.
However, we are still very far from reaching that
goal. In the last 10 years, more than 3.5 million people
have died in civil wars. One billion three hundred and
eighty million people live in extreme poverty, and 854
million do not know how to read or write. Democracy,
justice and the enjoyment of civil and political rights
are far from being universal. We believe that we need
to address the miserable and alarming situation of the
world's children. More than 30,000 children die every
day of diseases that are easily preventable. There are
more than 300,000 child soldiers in the world. More
than 150 million children suffer from malnutrition due
to a lack of food, and many millions go without
schooling. This situation is as serious as — or more
serious than — the effects of terrorism, which are
themselves abominable. However, these problems do
not draw the public's attention and are relegated to a
secondary place on the world's agenda.
We have stopped half way in our struggle to
create a better world. Many examples attest to this
bitter fact. It is right for us to celebrate the holding of
the first elections after an armed conflict or the end of
a dictatorship. However, those are just the first steps
down the path of a democratic way of life. Unless the
United Nations commits itself to ensuring the
sustainability of democracy, elections, regardless of
their inherent value, will not necessarily mean a victory
in the fight for human rights. Democracy must be an
instrument for attaining equitable development and
creating favourable conditions for peoples who invest
their hopes in it.
The sustainability of democracy can be
safeguarded though the promotion of the fundamental
social values of dialogue, harmony and reconciliation.
That is also done by combating extreme poverty and
the growing economic gap between various social
groups, which are ills that weaken the social fabric and
erode confidence in political institutions. Financial
20

crises foster conditions favourable to the existence of
extremist and opportunist groups seeking to overthrow
democratic Governments. Greater international
cooperation for development is necessary to
consolidate democracy. It is for that reason that we
urgently call upon developed nations to implement the
Monterrey Consensus, and in particular to fulfil their
commitment to increase official development
assistance. Costa Rica fully supports United Nations
efforts to promote and strengthen democracy. But we
also emphasize that the United Nations should not give
any less attention to the creation of the economic and
social conditions that will help to strengthen and
preserve democratic institutions throughout the world.
We also believe that globalization, with its rapid
development of information and communication
technologies and growing economic and commercial
interdependence, offers us tremendous opportunities
for economic and social development. We must
certainly take advantage of those opportunities to
create a better world for all. However, globalization
also poses serious dangers. Structural barriers,
financial imbalances and the lack of capital for
productive and social investment can cause the
economic collapse of entire regions. Subsidies,
restricted access to international markets and capital
flight distort free competition. Globalization may
widen the gap between the wealthiest and the poorest
sectors of society. The digital divide may exclude the
most vulnerable from the benefits of the modern
economy and cast a long shadow over the futures of
those left behind. It is essential that we make greater
efforts to protect the most vulnerable groups and
nations.
The United Nations must call on the developed
countries to open their markets and to abolish
subsidies, thus enabling developing countries to have
access to the benefits of globalization. Thus, in
combating inequality and extreme poverty, we will
build more equitable and just societies.
Human dignity has been championed ever since
the founding of the United Nations. Government
corruption, in all its forms and at all levels, is a
genuine breach of human rights. It is outrageous that
unjust leaders should enrich themselves by corrupt
means and thus impoverish their peoples. It is
scandalous to see how certain rulers divert public funds
to their private accounts while reducing their peoples to
the most appalling poverty. At the same time, the
Governments of some States Members of the United
Nations fuel corruption by granting tax deductions for
bribes offered abroad. There are even some Member
States that protect corrupt leaders under the guise of
banking secrecy. The United Nations should forbid all
such acts and prevent the granting of amnesty, asylum
and travel visas to those who seek to evade justice.
The protection of human rights may be weakened
without multilateral protection, monitoring and
sanctions mechanisms. Costa Rica advocates the
creation of a new generation of human rights
mechanisms to provide greater protection to all
individuals. This effort has already born its first fruit in
the form of a draft optional protocol to the Convention
against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment. That legal instrument,
recently adopted by the Economic and Social Council,
will be submitted to the General Assembly for
consideration in the next few days. I urge all States
actively to support the draft as a sign of their
unequivocal commitment to human rights and to the
primacy of the dignity and integrity of all human
beings.
We welcome the recent entry into force of the
Rome Statute establishing the International Criminal
Court. Human kind at last has an effective, independent
and impartial judicial organ with jurisdiction to try the
most serious crimes against human dignity. We must
not weaken it.
While the United Nations upholds the principle of
the peaceful settlement of disputes, requiring just
means and institutions to resolve differences, the
International Court of Justice — the United Nations
main judicial organ and guarantor of international law,
responsible for ensuring the rule of law in international
relations and for preventing arbitrary and casuistic
interpretations of legal norms — has become a purely
rhetorical device. Very few States Members of the
United Nations have accepted its mandatory
jurisdiction without reservation, while others have
made the situation even worse by unjustifiably
withdrawing or modifying their acceptance of its
jurisdiction. Only 12 nations accept the mandatory
jurisdiction of the Court without reservation or
condition. To ignore the authority of the highest
judicial organ of the society of nations is tantamount to
closing the door to justice and endangers the integrity
of the international legal order.
21

What alternative is there for nations if they
cannot rely on judicial bodies to settle their
differences? The only alternative is force. It is essential
for all States Members of the United Nations to accept
without condition the obligatory jurisdiction of the
International Court of Justice. Only thus will we be
able to create a more just, peaceful and secure world.
A more just world will necessarily be more
peaceful. Justice demands respect for others and for
their freedom — in other words, tolerance. Peace in
many regions of the world is seriously threatened by
intolerance. In the Middle East, the rights of the
peoples of Israel and Palestine are being violated. The
intolerance of one leader is today making a country
like Iraq the possible setting for endlessly bitter war.
How different the situation would be if it had a fair
Government respectful of human rights. The world has
also witnessed with concern the growing dispute
between India and Pakistan and the threat of nuclear
war in that region.
My country would like to see greater tolerance
prevail in the Taiwan Straits. We hope to see a just
settlement that would fulfil the desires of the entire
Chinese people. Costa Rica has historically enjoyed
and continues to enjoy close friendly relations with the
Republic of China on Taiwan. Creative agreements
have been reached in many international organizations
to permit the participation of the Republic of China in
their work. The world would be a far more peaceful
place if we were able to find an innovative accord to
allow that country and its people to be represented with
dignity in this and other international organizations.
While it is a principle of the United Nations to
prevent violence and to achieve lasting and stable
peace, there are Governments that transfer weapons to
rebel and terrorist groups and States Members of the
United Nations that scorn efforts being made for
disarmament and the reduction of military expenditure.
We call for the adoption of a legally binding
framework convention to regulate the arms trade. Our
experience as a disarmed nation has taught us that not
spending on weapons is the best decision for those
countries that are truly committed to the well-being of
their peoples.
We urge the nuclear States truly to commit
themselves to disarmament negotiations. We deem it
necessary to adopt a comprehensive convention to
prohibit the use of nuclear weapons. In the meantime,
all States must renounce the development of new
nuclear weapons and ratify the Treaty on the Non-
Proliferation of Nuclear Weapons and the
Comprehensive Nuclear-Test-Ban Treaty.
We cannot commit ourselves only half-way to
human dignity, equality and justice. We must not allow
our children, the future generation, to be able to
condemn us for doublespeak. If we can do that, we will
be making a true contribution to their inheritance of a
better world.











